Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-80079-Civ-Middlebrooks/Brannon

 FRANK GRECO,

        Plaintiff(s),

 v.

 HUMANA PHARMACY, INC.,

        Defendant(s).

 ________________________________/

                              PRETRIAL SCHEDULING ORDER
                        AND ORDER REFERRING CASE TO MEDIATION

        THIS CAUSE is before the Court upon order of reference from the district court. Pursuant

 to S.D. Fla. L. R. 16.1(b), the Court ORDERS the following:


        1.      Trial: This case is set for trial before U.S. District Judge Middlebrooks during the

 two-week trial period commencing November 25, 2019 at 9:00 a.m., with a calendar call set for

 November 20, 2019, at 1:15 p.m. This Court hereby advises the parties of the opportunity to

 consent to a specially set trial before a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(c). A

 fully executed consent form should be filed within 30 days from this Order’s date if the parties

 wish to consent to trial before a U.S. Magistrate Judge. A sample form is attached as Appendix A

 to this Scheduling Order.




                                                 1
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 2 of 9



        2.      Pretrial Discovery, Rule 26(f) Conference and Discovery Plan:                  Pretrial

 discovery shall be conducted in accordance with S.D. Fla. L.R. 16.1 and 26.1, and the Federal

 Rules of Civil Procedure. The parties are directed to meet and confer pursuant to Federal Rule of

 Civil Procedure 26(f). The parties must consider the nature and basis of their claims and defenses

 and the possibilities for promptly settling or resolving the case; make or arrange for the disclosures

 required by Rule 26(a)(1); discuss any issues about preserving discoverable information; and

 develop a proposed discovery plan. The parties’ joint discovery plan must be filed by the deadline

 set forth in paragraph 10 this Order and include:

        (1)     an estimated valuation of the case from the perspective of Plaintiff and Defendant;
        (2)     the date for exchanging initial disclosures pursuant to Rule 26(a)(1);
        (3)     the subjects on which discovery may be needed;
        (4)     whether the Parties can agree to limit discovery on particular issues through
                stipulation;
        (5)     what document discovery is needed;
        (6)     whether discovery should be conducted in phases;
        (7)     whether the Parties expect to have disclosure, discovery, or preservation of
                electronically stored information, and if so, explain:
                (a) the main information and documents sought;
                (b) the expected costs of e-discovery; and
                (c) whether alternatives to e-discovery are possible.
        (8)     what individuals each side intends to depose;
        (9)     any issues about claims of privilege or of protection as trial-preparation materials,
                including—if the parties agree on a procedure to assert these claims after
                production—whether to ask the court to include their agreement in an order under
                Federal Rule of Evidence 502;
        (10)    what changes should be made in the limitations on discovery imposed by the
                Federal Rules of Civil Procedure or the Local Rules; and
        (11)    whether early mediation or a settlement conference with a Magistrate Judge prior
                to the close of discovery would be helpful.

        No pretrial conference shall be held in this action, unless the parties so request or the Court

 determines, sua sponte, that a pretrial conference is necessary. Should a pretrial conference be set,

 the deadlines set forth in this Order shall remain unaltered.

                                                   2
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 3 of 9



        3.      Pretrial Stipulation: Counsel must meet at least 45 days prior to the beginning of

 the trial calendar to confer on the preparation of a Joint Pretrial Stipulation. The Joint Pretrial

 Stipulation shall be filed by the date set forth below and shall conform to S.D. Fla. L.R. 16.1(e).

 The Court will not accept unilateral pretrial stipulations, and will strike sua sponte any such

 submissions. Should any of the parties fail to cooperate in preparing the Joint Pretrial Stipulation,

 all other parties shall file a certification with the Court stating the circumstances. Upon receipt of

 such certification, the Court will issue an order requiring the non-cooperating party or parties to

 show cause why such party or parties (and their respective attorneys) should not be held in

 contempt for failure to comply with the Court’s order. The pretrial disclosures and objections

 required under Fed. R. Civ. P. 26(a)(3) should be served, but not filed with the Clerk’s Office, as

 the same information is required to be attached to the parties’ Joint Pretrial Stipulation.


        4.      Cases Tried Before A Jury: In cases tried before a jury, at least ONE WEEK

 prior to the beginning of the trial calendar, the parties shall submit A SINGLE JOINT SET of

 proposed jury instructions and verdict form, though the parties need not agree on the proposed

 language of each instruction or question on the verdict form. Where the parties do agree on a

 proposed instruction or question, that instruction or question shall be set forth in Times New

 Roman 14 point typeface. Instructions and questions proposed only by the plaintiff(s) to which

 the defendant(s) object shall be italicized.       Instructions and questions proposed only by

 defendant(s) to which plaintiff(s) object shall be bold-faced. Each jury instruction shall be typed

 on a separate page and, except for Eleventh Circuit Pattern instructions clearly identified as such,

 must be supported by citations to authority. In preparing the requested jury instructions, the parties

 shall use as a guide the Pattern Jury Instructions for civil cases approved by the Eleventh Circuit,
                                                   3
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 4 of 9



 including the directions to counsel contained therein. A copy of the proposed jury instructions and

 verdict form shall be sent in Word or WordPerfect format to: middlebrooks@flsd.uscourts.gov.


        5.        Cases Tried Before The Court: In cases tried before the Court, at least ONE

 WEEK prior to the beginning of the trial calendar, a copy of the proposed Findings of Fact and

 Conclusions      of    Law    shall   be    sent       in   Word   or   WordPerfect     format       to:

 middlebrooks@flsd.uscourts.gov. Proposed Conclusions of Law must be supported by citations

 to authority.


        6.        Exhibits: All exhibits must be pre-marked. A typewritten exhibit list setting forth

 the number, or letter, and description of each exhibit must be submitted at the time of trial. The

 parties shall submit said exhibit list on Form AO 187, which is available from the Clerk’s office.


        7.        Motions to Continue Trial: A Motion to Continue Trial shall not stay the

 requirement for the filing of a Pretrial Stipulation and, unless an emergency situation arises, such

 Motion will not be considered unless it is filed at least 20 days before the date on which the trial

 calendar is scheduled to commence.


        8.        Pretrial Motions: Any party filing a pretrial motion shall submit a proposed order

 granting the motion.


        9.       Non-compliance With This Order: Non-compliance with any provision of this

 Order may subject the offending party to sanctions or dismissal. It is the duty of all counsel to

 enforce the timetable set forth herein in order to ensure an expeditious resolution of this cause.



                                                    4
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 5 of 9



        10.     Pretrial Schedule: The parties shall adhere to the following schedule, which shall

 not be modified absent compelling circumstances. Any motions to modify this schedule shall be

 directed to the attention of U.S. District Judge Donald M. Middlebrooks.

        April 3, 2019         Discovery Plan shall be filed. See Fed. R. Civ. P. 26(f)(3).

        April 29, 2019        Joinder of Additional Parties and Amend Pleadings.

        May 13, 2019          Any motions for class certification shall be filed.

        June 17, 2019         Plaintiff shall provide opposing counsel with a written list with the
                              names and addresses of all expert witnesses intended to be called at
                              trial and only those expert witnesses listed shall be permitted to
                              testify. Plaintiff shall also furnish opposing counsel with expert
                              reports or summaries of its expert witnesses’ anticipated testimony
                              in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30 day period
                              following this disclosure, Plaintiff shall make its experts available
                              for deposition by Defendant. The experts’ deposition may be
                              conducted without further Court order.

        July 15, 2019         Defendant shall provide opposing counsel with a written list with
                              the names and addresses of all expert witnesses intended to be called
                              at trial and only those expert witnesses listed shall be permitted to
                              testify. Defendant shall also furnish opposing counsel with expert
                              reports or summaries of its expert witnesses’ anticipated testimony
                              in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30 day period
                              following this disclosure, Defendant shall make its experts available
                              for deposition by Plaintiff. The experts’ deposition may be
                              conducted without further Court order.

        Note:                 The above provisions pertaining to expert witnesses do not apply
                              to treating physicians, psychologists or other health providers.

        August 12, 2019       Parties shall furnish opposing counsel with a written list containing
                              the names and addresses of all witnesses intended to be called at
                              trial and only those witnesses listed shall be permitted to testify.

        September 3, 2019     All discovery shall be completed.

        September 23, 2019 All Pretrial Motions, including summary judgment motions and
                           Daubert motions, and motions in limine shall be filed.

                                                5
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 6 of 9



        October 28, 2019        Joint Pretrial Stipulation shall be filed. Designations of deposition
                                testimony shall be made.

        November 12, 2019       Objections to designations of deposition testimony shall be filed.
                                Late designations shall not be admissible absent exigent
                                circumstances.

        November 18, 2019       Jury Instructions or Proposed Findings of Fact and Conclusions of
                                Law shall be filed.

        November 20, 2019       Calendar Call.

        11.     Order of Referral to Mediation/Settlement Conference: Pursuant to Local Rule

 16.2, this case is referred to mediation as follows:

        a.      All parties must complete mediation or a settlement conference at least 60 days

 before the scheduled trial date.

        b.      The parties may request a settlement conference before the undersigned Magistrate

 Judge in lieu of mediation with a certified mediator. Such conference will satisfy the requirement

 of court-ordered mediation, assuming good faith participation by the parties. To make the request,

 a designated party should contact Judge Brannon’s Chambers (561-803-3470) within 60 days of

 this Order’s date with proposed conference dates. Thereafter, an order will issue setting forth the

 date, time, place, and procedures for the settlement conference.

        c.      Otherwise, Plaintiff’s counsel, or other designated counsel, shall schedule a

 mediation conference. The parties are encouraged to avail themselves of the services of any

 mediator on the List of Certified Mediators, maintained in the office of the Clerk of the Court, but

 may select any other mediator. The parties shall agree upon a mediator and file a Notice of

 Mediator Selection within 14 days of this Order. If there is no agreement, lead counsel shall

 promptly file a Request for Clerk to Appoint Mediator. The Clerk of the Court shall then designate,

                                                   6
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 7 of 9



 on a blind rotation basis, a mediator from the List of Certified Mediators. If the parties cannot

 mutually agree to a place, date, and time for the mediation, they may move the Court for an order

 dictating the place, date, and time.

          d.    The appearance of counsel and each party or representatives of each party with full

 authority to enter into a full and complete compromise and settlement is mandatory. If insurance

 is involved, an adjuster with authority to settle up to the policy limits or the most recent demand,

 whichever is lower, shall attend.

          e.    The Court may impose sanctions against parties or counsel who do not comply with

 the attendance or settlement authority requirements. The mediator shall report non-attendance and

 may recommend imposition of sanctions by the Court for non-attendance.

          f.    If the parties elect to proceed to mediation but no complete settlement is reached,

 they may move for a settlement conference before the undersigned later in the proceedings.

          12.   Settlement: If the case is settled, counsel shall promptly inform the Court by

 calling the chambers of U.S. District Judge Donald M. Middlebrooks at (561) 514-3720 and,

 within 10 days of notification of settlement to the Court, submit an appropriate Motion and

 proposed order for dismissal, pursuant to Federal Rule of Civil Procedure 41(a). The parties shall

 attend all hearings and abide by all time requirements unless and until an order of dismissal is

 filed.

          DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of
 Florida, this 20th day of March, 2019.



                                                              DAVE LEE BRANNON
                                                              U.S. MAGISTRATE JUDGE

                                                  7
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 8 of 9



                                            APPENDIX A

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

           NOTICE OF RIGHT TO CONSENT TO DISPOSITION OF A CIVIL CASE
                          BY A U.S. MAGISTRATE JUDGE

        Counsel shall review this notice with their client(s) before executing their notice of consent

 to trial before a U.S. Magistrate Judge.

        Under 28 U.S.C. § 636(c), a U.S. Magistrate Judge may, upon the consent of all the parties

 in a civil case, conduct all proceedings, including a trial and all post-judgment proceedings. A

 consent form is attached and is also available from the Clerk of the Court.

        You have a right to trial by a U.S. District Judge. Your decision to consent to the referral

 of your case to a U.S. Magistrate Judge for disposition is entirely voluntary on your part; your

 lawyer cannot make this decision for you. You may, without adverse substantive consequences,

 withhold your consent, but this will prevent the Court’s jurisdiction from being exercised by a

 Magistrate Judge. If any party withholds consent, the identity of the parties consenting or

 withholding consent will not be communicated to any Magistrate Judge or to the District Judge to

 whom the case has been assigned.

        Parties cannot withdraw their consent once given, although a District Judge may vacate a

 referral upon a showing of extraordinary circumstances by a party. An appeal from a judgment

 entered by a Magistrate Judge shall be taken directly to the U.S. Court of Appeals for this judicial

 circuit in the same manner as an appeal from any other judgment of this District Court.




                                                  8
Case 9:19-cv-80079-RAR Document 7 Entered on FLSD Docket 03/20/2019 Page 9 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Case No. [              ]-Civ-Middlebrooks/Brannon

 [                                     ],

                Plaintiff(s),

 v.

 [                                     ],

             Defendant(s).
 ______________________________/

                          NOTICE OF CONSENT TO EXERCISE OF
                       JURISDICTION BY A U.S. MAGISTRATE JUDGE

         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil

 Procedure 73, the parties in this case consent to have a U.S. Magistrate Judge conduct any and all

 proceedings in this case, the Parties consent to the exercise of jurisdiction by the Magistrate Judge

 over all further proceedings in this case, including trial and all post-judgment proceedings.

 Party                                 Signatures                                     Date

 ____________________________          ______________________________                 ____________

 ____________________________          ______________________________                 ____________

 ____________________________          ______________________________                 ____________

 ____________________________          ______________________________                 ____________

 ____________________________          ______________________________                 ____________




                                                    9
